DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TERRY LAMARR LEWIS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-2966

                          [January 25, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Darren Steele, Judge; L.T. Case No. 562016CF000019A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.